Citation Nr: 9934536	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-24 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the tonsil due to exposure to Agent Orange, to include 
whether new and material evidence has been presented to 
reopen the claim.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from January 1969 to January 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 letter issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  As detailed below, the Board has 
rephrased the issue certified on appeal in order to more 
properly reflect the claim on appeal.


FINDINGS OF FACT

1.  In a decision issued in September 1994, the RO denied the 
appellant's claim for service connection for squamous cell 
carcinoma of the tonsils due to exposure to Agent Orange. The 
appellant failed to appeal the denial, and that decision is 
final.

2.  Additional evidence submitted since the RO's September 
1994 decision, wherein the claim for service connection for 
squamous cell carcinoma of the tonsils due to exposure to 
Agent Orange was denied, is not material.


CONCLUSIONS OF LAW

1.  The RO's September 1994 rating decision, wherein the 
claim for service connection for squamous cell carcinoma of 
the tonsils due to exposure to Agent Orange was denied, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (1999).

2.  The evidence received subsequent to the RO's September 
1994 decision is not new and material and does not serve to 
reopen the claim for service connection for squamous cell 
carcinoma of the tonsils due to exposure to Agent Orange.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his squamous cell carcinoma of 
the tonsil stems from his exposure to Agent Orange in the 
Republic of Vietnam.  His original claim, which was filed in 
April 1991, was denied by an RO rating decision dated in 
September 1994.  The appellant was provided notice of this 
decision, but he failed to appeal.  An unappealed 
determination of the agency of original jurisdiction is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a)(1999).

By means of a Form 21- 4138 filing dated in February 1997, 
the appellant sought to reopen his claim for service 
connection for exposure to Agent Orange.  An RO letter, dated 
in March 1997, advised him that his claim for service 
connection for squamous cell carcinoma of the tonsil had been 
subject to a final decision dated in September 1994.  On 
March 31, 1997, he submitted a Notice of Disagreement (NOD) 
with the RO's decision.  In May 1997, the RO sent him a 
Statement of the Case (SOC) which listed the issue as 
"whether the appeal received on March 31, 1997 was timely 
filed."  The SOC also notified the appellant of VA law and 
regulations regarding finality of decisions and the reopening 
of claims.  In June 1997, the RO apparently reopened this 
claim for de novo consideration pursuant to regulatory 
amendments pertaining to presumptive service connection based 
on exposure to Agent Orange.  Thereafter, the appellant 
submitted a timely substantive appeal.

As to the reopening of claims, the Board must make an 
independent review of the RO's determination.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As indicated above, 
the RO's September 1994 decision, which denied service 
connection for squamous cell carcinoma of the tonsils due to 
exposure to Agent Orange, constitutes a final rating 
decision.  As a general rule, once a claim has been 
disallowed, that claim shall not thereafter be reopened and 
allowed based solely upon the same factual basis.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  
However, if the claimant can thereafter present new and 
material evidence of the previously disallowed claim, then 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 1991).

In June 1997, the RO reopened the appellant's claim for de 
novo consideration under a regulatory amendment to 38 C.F.R. 
§§ 3.307(a) and 3.309(e) in November 1996.  This regulatory 
revision added prostate cancer and acute and subacute 
peripheral neuropathy to the list of presumptive diseases 
associated with exposure to Agent Orange, but did not include 
cancer of the tonsils.  See 61 Fed.Reg. 57589 (Nov. 7, 1996).  
Since the revision did not alter the burden of proof 
regarding the disease process of cancer of the tonsils, the 
revision resulted in no substantive effect upon the 
appellant's claim and cannot be deemed a "liberalizing" 
regulation entitling him to de novo review of his previously 
denied claim.  Routen v. West, 142 F.3d. 1434, 1441- 43 
(1998).  See also Boggs v. West, 11 Vet.App. 334 (1998); 
Spencer v. Brown, 17 F.3d 368 (1994).  As such, the Board 
will apply the new and material standard with respect to the 
adjudication of this claim.

The Board also notes that, during the pendency of this 
appeal, VA has issued notice of the diseases for which the 
Secretary has determined that presumption of service 
connection resulting from exposure to Agent Orange is not 
warranted.  See 64 Fed.Reg. 59232- 59243 (Nov. 2, 1999).  
This notice, which excludes nasal/nasopharyngeal cancer as a 
presumptive disease, certainly would not constitute a 
"liberalizing" change warranting reconsideration of the 
prior final denial.  Routen, 142 F.3d. at 1441- 43 (1998).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 
10 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 10 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  The evidence relied 
upon in reopening the claim must be both new and material, 
and the failure to satisfy either prong ends the inquiry and 
requires that the claim be denied.  Smith v. West, 12 
Vet.App. 312 (1999).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded.  Winters, 10 Vet.App. at 206.  For 
purposes of a well groundedness analysis, the credibility of 
the evidence is presumed.  Robinette v. Brown, 8 Vet.App. 69, 
75-76 (1995).

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  A 
malignant tumor that is manifested to a compensable degree 
within one year of separation from service may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

For certain enumerated diseases, service connection may also 
be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307 
and 3.309 (1999).  Where a veteran who served in the Republic 
of Vietnam during the Vietnam Era shows a current 
manifestation of a presumptive disease related to herbicide 
exposure, no more evidence is necessary to establish a well 
grounded claim.  Brock v. Brown, 10 Vet.App. 155, 162- 63 
(1997).

VA laws and applicable regulatory provisions pertaining to 
Agent Orange and herbicide exposure stipulate the diseases 
for which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. § 3.309(e) (1999).  The 
diseases entitled to presumptive service connection are 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and 
specified forms of soft- tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (1999).

Finally, if a well grounded claim has been submitted, then 
the claim must be evaluated on the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, 10 Vet.App. at 206; see also 
Epps v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the RO when the final decision was made and the 
reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In the 
September 1994 rating decision, the appellant, who served in 
the Republic of Vietnam during the Vietnam Era, was presumed 
to have been exposed to Agent Orange.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).  However, the RO denied the claim 
on the grounds that there was no medical evidence which 
supported the conclusion that cancer of the tonsils was 
incurred or aggravated during service, was manifested within 
one year of service and/or was causally related to herbicide 
exposure.

At the time of the September 1994 denial, the appellant had 
alleged that his squamous cell carcinoma of the tonsil 
stemmed from his exposure to Agent Orange in the Republic of 
Vietnam.  Service medical records were negative for 
complaint, treatment, manifestation or diagnosis of such 
disease.  He was first seen for complaint of a sore throat, 
right otalgia and right maxillary pain by S.J. Barranco, 
M.D., in February 1984.  He was diagnosed with chronic 
tonsillitis with right tonsillar hypertrophy of undetermined 
etiology for which he underwent a tonsillectomy.  During 
surgery, an epidermoid carcinoma of the right tonsil was 
discovered.  He subsequently underwent a composite resection 
of the right tonsil, right hemimandibulectomy, and radical 
neck dissection.  Biopsy findings revealed a diagnosis of 
squamous cell carcinoma limited to the right tonsil.  A July 
1984 VA examination report indicated a diagnosis of residuals 
of cancer of right tonsil status post- operative 
hemimandibulectomy and right radical neck dissection.

In connection with the current appeal, the appellant appeared 
before the RO in January 1998 and contended that his 
employability was hindered due to the residual disability 
associated with his neck dissection.  He also submitted the 
following documentary evidence: (1) medical bills associated 
with his neck dissection at Winter Haven Hospital in 1984; 
(2) follow- up treatment records with Dr. Barranco; and (3) a 
July 1984 VA Agent Orange examination report revealing a 
diagnosis of tongue, jaw and neck resection for questionable 
cancer of the tonsil with radiation therapy.

The appellant's testimony is not "material" to the question 
at hand.  In this respect, his assertions regarding his 
current level of residual disability is not probative as to 
etiology of his squamous cell carcinoma of the tonsil.  To 
the extent that he argues that his squamous cell carcinoma is 
causally related to his exposure to Agent Orange, his opinion 
is not material because, as a layperson, he is not competent 
to speak to matters involving medical diagnosis or causation.  
See Moray v. Brown, 5 Vet.App. 211, 214 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).

Similarly, the medical bills from Winter Haven, clinical 
records from Dr. Barranco and VA Agent Orange examination 
report, while new, hold no probative value regarding the 
issue at hand.  This evidence does not show that his cancer 
of the tonsils was incurred or aggravated during service, was 
manifested within one year of service and/or was causally 
related to herbicide exposure.  Additionally, none of the 
above- mentioned evidence reveals a diagnosis of a disease 
entity included among the presumptive Agent Orange diseases 
listed under 38 C.F.R. § 3.309(e).  As the appellant has not 
presented evidence which is "material" to his claim, the 
claim cannot be reopened.

In deciding this claim, the Board is cognizant of the fact 
that the RO ultimately considered the claim on the merits and 
not under the new and material standard.  Nonetheless, the 
May 1997 SOC reflects that the appellant was apprised of VA 
law and regulations regarding finality of decisions and the 
reopening of claims.  The appellant has had ample opportunity 
to submit evidence, argument and testimony on the merits of 
the claim.  As indicated above, the reopening of claims is a 
matter involving subject matter jurisdiction which must be 
independently reviewed by the Board.  Barnett, 83 F.3d 1380 
(Fed. Cir. 1996).  As such, the Board finds no prejudice to 
the appellant in adjudicating this claim.  Bernard v. Brown, 
4 Vet.App. 384 (1995).


ORDER

The claim for service connection for squamous cell carcinoma 
of the tonsil due to exposure to Agent Orange is not 
reopened.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

